Exhibit 10.28




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the "Agreement") entered into as of October 25, 2004,
by and between Northeast Utilities Service Company, a Connecticut corporation
(”NUSCO”), with its principal office in Berlin, Connecticut, and Lawrence E. De
Simone, a resident of Allentown, Pennsylvania ("Executive").




WHEREAS, the parties intend that Executive be employed as President –
Competitive Group of Northeast Utilities ("NU") and hold senior executive
positions with certain of the subsidiaries of NU (NU and the Affiliates, as such
term is defined in Section 6.1(a), of NU being referred to collectively herein
as the "Company"), and both parties desire to enter into an agreement to reflect
Executive's expected contribution to the Company’s business in Executive’s
capacities and to provide for Executive’s employment by the Company, upon the
terms and conditions set forth herein.




NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:




1.       Employment.  The Company hereby agrees to employ Executive, and
Executive hereby accepts such employment and agrees to perform Executive’s
duties and responsibilities, in accordance with the terms, conditions and
provisions hereinafter set forth.




1.1.     Employment Term.  The term of Executive's employment under this
Agreement shall commence as of October 25, 2004 (the "Effective Date") and shall
continue until December 31, 2006, unless sooner terminated in accordance with
Section 5 or Section 6 hereof, and shall automatically renew for periods of one
year unless one party gives written notice to the other, at least six months
prior to December 31, 2006 or at least six months prior to the end of any
one-year renewal period, that the Agreement shall not be further extended.  The
period commencing as of the Effective Date and ending on the date on which the
term of Executive's employment under the Agreement shall terminate is
hereinafter referred to as the "Employment Term".




1.2.     Duties and Responsibilities.  Executive shall serve as President -
Competitive Group of NU and in such other senior positions, if any, as directed
by the Company’s Board of Directors (the “Board”) or the Board of Trustees (the
“Trustees”) of NU that provide Executive with duties and compensation that are
substantially equivalent to Executive’s current position in terms of duties and
responsibilities.  During the Employment Term, Executive shall perform all
duties and accept all responsibilities incident to such positions as may be
assigned to Executive by the Board.




1.3.     Extent of Service.  During the Employment Term, Executive agrees to use
Executive's best efforts to carry out Executive's duties and responsibilities
under Section 1.2 hereof and, consistent with the other provisions of this
Agreement, to devote substantially all Executive's business time, attention and
energy thereto.  Except as provided in Section 3 hereof, the foregoing shall not
be construed as preventing Executive from making minority investments in other
businesses or enterprises provided that Executive agrees not to become engaged
in any other business activity which, in the reasonable judgment of the Board,
is likely to interfere with Executive's ability to discharge Executive's duties
and responsibilities to the Company.




1.4.     Base Salary.  For all the services rendered by Executive hereunder,
NUSCO shall pay Executive a base annual salary of $475,000 ("Base Salary"),
commencing on the Effective Date, payable in installments at such times as NUSCO
customarily pays its other senior level executives (but in any event no less
often than monthly).  Executive's Base Salary shall be reviewed annually for
appropriate adjustment (but shall not be reduced below that in effect on the
Effective Date without Executive's written consent) by the Trustees pursuant to
its normal salary review policies for senior level executives.  




1.5.     Retirement and Benefit Coverages.  During the Employment Term,
Executive shall be entitled to participate in all (a) employee pension and
retirement plans and programs ("Retirement Plans") and (b) welfare benefit plans
and programs ("Benefit Coverages"), in each case made available to the Company's
senior level executives as a group or to its employees generally, as such
Retirement Plans or Benefit Coverages may be in effect from time to time,
including, without limitation, the Company's Supplemental Executive Retirement
Plan for Officers (the "Supplemental Plan"), as to the Target Benefit, which
Executive will be eligible to receive when he reaches age 60 and has five years
of service with the Company.




1.6.     Reimbursement of Expenses; Vacation.  Executive shall be provided with
reimbursement of expenses related to Executive's employment by NUSCO on a basis
no less favorable than that which may be authorized from time to time for senior
level executives as a group.  In addition, Executive will be provided a lump sum
payment as soon as reasonably practicable after the Effective Date, grossed-up
for taxes, to cover expected costs of commissions related to sale of Executive’s
current home, packing and moving from Executive’s current home to Connecticut,
temporary living and storage of household goods, and travel between Executive’s
current home and Connecticut, if applicable.  Executive shall also be entitled
to one week of vacation in 2004 and five weeks of vacation annually thereafter
and holidays in accordance with the Company's normal personnel policies for
senior level executives.




1.7.     Short-Term Incentive Compensation.  Executive shall be entitled to
participate in any short-term incentive compensation programs established by the
Company for its senior level executives generally, depending upon achievement of
certain annual individual or business performance objectives specified and
approved by the Trustees (or a Committee thereof) in its sole discretion;
provided, however, that Executive's "target opportunity" and "maximum
opportunity" under any such program shall be at least 65% and 130% respectively
of Executive's Base Salary, except that the Trustees may change these “target
opportunity” and “maximum opportunity” percentages as part of a general revision
of executive compensation which also applies to other senior level executives of
the Company.  Executive's short-term incentive compensation, either in shares of
NU or cash, as applicable from time to time, shall be paid to Executive, subject
to the Trustees' reasonable discretion, not later than such payments are made to
the Company's senior level executives generally.  For 2004, Executive’s minimum
award will be at target, prorated for Executive’s time in the position during
2004.




1.8.     Long-Term Incentive Compensation.  Executive shall also be entitled to
participate in any long-term incentive compensation programs established by the
Company for its senior level executives generally, depending upon achievement of
certain business performance objectives specified and approved by the Trustees
(or a Committee thereof) in its sole discretion; provided, however, that
Executive's "target opportunity" and "maximum opportunity" under any such
program shall be at least 150% and 300% respectively of Executive's Base Salary,
except that the Trustees may change these “target opportunity” and “maximum
opportunity” percentages as part of a general revision of executive compensation
which also applies to other senior level executives of the Company.  Executive's
long-term incentive compensation, either in shares of NU, restricted stock
units, options or cash, as applicable from time to time, shall be paid to
Executive, subject to the Trustees' reasonable discretion, in the first quarter
of 2005 and thereafter not later than such payments are made to the Company's
senior level executives generally.




1.9     Tax Preparation/Financial Planning:  Beginning in 2005, Executive will
be eligible for the Senior Officers’ financial planning and tax preparation
benefit: reimbursement of up to $1,500 each year for professional tax return
preparation and an additional $4,000 every two years for financial planning
services through professionals of Executive’s choice.




1.10     Other Benefits:  Executive will be eligible to participate in the
Flexible Benefits Program on Executive’s first day of employment, including
medical/dental coverage, life insurance, accidental death and dismemberment
insurance, long-term disability insurance, expense reimbursement accounts, and
qualified retirement programs including a 401(k) program, pension plan, retiree
life insurance and retiree health to the extent offered to other employees of
the Company.  Executive will also be eligible to participate in the Deferred
Compensation Program for Officers, the Employee Share Purchase Program (after
one year), and the supplemental officer physical examination program.




2.      Confidential Information.  Executive recognizes and acknowledges that by
reason of Executive's employment by and service to the Company before, during
and, if applicable, after the Employment Term Executive has had and will
continue to have access to certain confidential and proprietary information
relating to the business of the Company, which may include, but is not limited
to, trade secrets, trade "know-how", customer information, supplier information,
cost and pricing information, marketing and sales techniques, strategies and
programs, computer programs and software and financial information (collectively
referred to as "Confidential Information").   Executive acknowledges that such
Confidential Information is a valuable and unique asset of the Company and
Executive covenants that Executive will not, unless expressly authorized in
writing by the Board, at any time during the course of Executive's employment
use any Confidential Information or divulge or disclose any Confidential
Information to any person, firm or corporation except in connection with the
performance of Executive's duties for the Company and in a manner consistent
with the Company's policies regarding Confidential Information.  Executive also
covenants that at any time after the termination of such employment, directly or
indirectly, Executive will not use any Confidential Information or divulge or
disclose any Confidential Information to any person, firm or corporation, unless
such information is in the public domain through no fault of Executive or except
when required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information, in
which case Executive will inform NUSCO in writing promptly of such required
disclosure, but in any event at least two business days prior to disclosure.
  All written Confidential Information (including, without limitation, in any
computer or other electronic format) which comes into Executive's possession
during the course of Executive's employment shall remain the property of the
Company.  Except as required in the performance of Executive's duties for the
Company, or unless expressly authorized in writing by the Board, Executive shall
not remove any written Confidential Information from the Company's premises,
except in connection with the performance of Executive's duties for the Company
and in a manner consistent with the Company's policies regarding Confidential
Information.  Upon termination of Executive's employment, Executive agrees
immediately to return to the Company all written Confidential Information in
Executive's possession




3.      Non-Competition; Non-Solicitation.




(a)     During Executive's employment by the Company and for a period of two
years after Executive's termination of employment for any reason, within the
Company's "service area," as defined below, Executive will not, except with the
prior written consent of the Board, directly or indirectly, own, manage,
operate, join, control, finance or participate in the ownership, management,
operation, control or financing of, or be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise
with, or use or permit Executive's name to be used in connection with, any
business or enterprise which is engaged in any business that is competitive with
any business or enterprise in which the Company is engaged (“Competitive
Company”).  For the purposes of this Section, "Service Area" shall mean the
geographic area within the states of Connecticut, Maine, Massachusetts, New
Hampshire, Rhode Island, and Vermont, or any other state in which the Company,
in the aggregate, generates 25% or more of its revenues in the fiscal year of NU
in which Executive’s termination of employment occurs.  Further, for the
purposes of this Section, “Competitive Company” shall mean Consolidated Edison,
Inc., Energy East Corporation, Hydro-Quebec, KeySpan Energy, National Grid USA,
NSTAR, or The United Illuminating Company, their assigns or successors, or any
other company which in the future engages in competition with the regulated
business of the Company in the Service Area.  Executive acknowledges that the
listed service area is the area in which the Company presently does business.




(b)     The foregoing restrictions shall not be construed to prohibit the
ownership by Executive of less than five percent (5%) of any class of securities
of any corporation which is engaged in any of the foregoing businesses having a
class of securities registered pursuant to the Securities Exchange Act of 1934
(the "Exchange Act"), provided that such ownership represents a passive
investment and that neither Executive nor any group of persons including
Executive in any way, either directly or indirectly, manages or exercises
control of any such corporation, guarantees any of its financial obligations,
otherwise takes any part in its business, other than exercising Executive's
rights as a shareholder, or seeks to do any of the foregoing.




(c)     Executive further covenants and agrees that during Executive's
employment by the Company and for the period of two years thereafter, Executive
will not, directly or indirectly, (i) solicit, divert, take away, or attempt to
solicit, divert or take away, any of the Company's "Principal Customers,"
defined for the purposes hereof to include any customer of the Company, from
which $100,000 or more of annual gross revenues are derived at such time, or
(ii) encourage any Principal Customer to reduce its patronage of the Company.  




(d)     Executive further covenants and agrees that during Executive's
employment by the Company and for the period of two years thereafter, Executive
will not, directly or indirectly, solicit or hire, or encourage the solicitation
or hiring of, any person who was a managerial or higher level employee of the
Company at any time during the term of Executive's employment by the Company by
any employer other than the Company for any position as an employee, independent
contractor, consultant or otherwise.  The foregoing covenant of Executive shall
not apply to any person after 12 months have elapsed subsequent to the date on
which such person's employment by the Company has terminated.




(e)     Nothing in this Section 3 shall be construed to prohibit Executive, if
Executive is a lawyer, from being connected as a partner, principal,
shareholder, associate, counsel or otherwise with another lawyer or a law firm
which performs services for clients engaged in any business or enterprise that
is competitive with any business or enterprise in which the Company is engaged,
provided that Executive is not personally involved, directly or indirectly, in
performing services for any such clients during the period specified in Section
3(a) and provided further that such lawyer or law firm takes reasonable
precautions to screen Executive from participating for the period specified in
Section 3(a) in the representation of any such clients.  The parties agree that
any such personal performance of services by Executive for any such clients
during such period would create an unreasonable risk of violation by Executive
of the provisions of Section 2 of this Agreement, and Executive agrees (and the
Company may elect) to notify in writing any lawyer or law firm with which
Executive may be connected during the period specified in Section 3(a) of
Executive's Agreement as set forth herein.  The parties further agree that, in
addition to the nondisclosure obligations of Section 2 of this Agreement,
Executive remains subject to all ethical obligations relating to confidentiality
of information to the extent that Executive acted as a lawyer for the Company,
but Executive's knowledge of such confidential information shall not be imputed
to such other lawyer or law firm with which Executive subsequently may become
connected.  Executive agrees to notify the Company in writing in advance of the
precautions to be taken by such lawyer or law firm to screen Executive from any
representation of such competing client of such lawyer or law firm.  




4.      Equitable Relief.




(a)     Executive acknowledges and agrees that the restrictions contained in
Sections 2 and 3 are reasonable and necessary to protect and preserve the
legitimate interests, properties, goodwill and business of the Company, that
NUSCO would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Company should
Executive breach any of the provisions of those Sections.  Executive represents
and acknowledges that (i) Executive has been advised by NUSCO to consult
Executive's own legal counsel in respect of this Agreement, and (ii) that
Executive has had full opportunity, prior to execution of this Agreement, to
review thoroughly this Agreement with Executive's counsel.




(b)     Executive further acknowledges and agrees that a breach of any of the
restrictions in Sections 2 and 3 cannot be adequately compensated by monetary
damages.  Executive agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of Sections 2 or 3 hereof, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled.  In the event that any of the provisions of Sections 2 or 3
hereof should ever be adjudicated to exceed the time, geographic, service, or
other limitations permitted by applicable law in any jurisdiction, it is the
intention of the parties that the provision shall be amended to the extent of
the maximum time, geographic, service, or other limitations permitted by
applicable law, that such amendment shall apply only within the jurisdiction of
the court that made such adjudication and that the provision otherwise be
enforced to the maximum extent permitted by law.




(c)     If Executive breaches any of Executive's obligations under Sections 2 or
3 hereof, and such breach constitutes "Cause," as defined in Section 5.3 hereof,
or would constitute Cause if it had occurred during the Employment Term, the
Company shall thereafter have no Target Benefit obligation pursuant to the
Supplemental Plan, but shall remain obligated for the Make-Whole Benefit under
the Supplemental Plan, but only to the extent not modified by the terms of this
Agreement, and compensation and other benefits provided in any plans, policies
or practices then applicable to Executive in accordance with the terms thereof.




(d)     Executive irrevocably and unconditionally (i) agrees that any suit,
action or other legal proceeding arising out of Sections 2 or 3 hereof,
including without limitation, any action commenced by the Company for
preliminary and permanent injunctive relief and other equitable relief, may be
brought in the United States District Court for the District of Connecticut, or
if such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Hartford, Connecticut, (ii) consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iii) waives any objection which Executive may have to the
laying of venue of any such suit, action or proceeding in any such court.
 Executive also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 10 hereof.




(e)     Executive agrees that for a period of five years following the
termination of Executive's employment by the Company Executive will provide, and
that at all times after the date hereof the Company may similarly provide, a
copy of Sections 2 and 3 hereof to any business or enterprise (i) which
Executive may directly or indirectly own, manage, operate, finance, join,
control or participate in the ownership, management, operation, financing, or
control of, or (ii) with which Executive may be connected as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise, or in connection with which Executive may use or permit Executive's
name to be used; provided, however, that this provision shall not apply in
respect of Section 3 hereof after expiration of the time periods set forth
therein.




5.        Termination.  The Employment Term shall terminate upon the occurrence
of any one of the following events:




5.1      Disability.  NUSCO may terminate the Employment Term if Executive is
unable substantially to perform Executive's duties and responsibilities
hereunder to the full extent required by the Board by reason of illness, injury
or incapacity for six consecutive months, or for more than six months in the
aggregate during any period of twelve calendar months; provided, however, that
NUSCO shall continue to pay Executive's Base Salary until NUSCO acts to
terminate the Employment Term.  In addition, Executive shall be entitled to
receive (i) any amounts earned, accrued or owing but not yet paid under Section
1 above and (ii) any other benefits in accordance with the terms of any
applicable plans and programs of the Company.  Otherwise, the Company shall have
no further liability or obligation to Executive for compensation under this
Agreement.  Executive agrees, in the event of a dispute under this Section 5.1,
to submit to a physical examination by a licensed physician selected by the
Board.




5.2.     Death.  The Employment Term shall terminate in the event of Executive's
death.  In such event, NUSCO shall pay to Executive's executors, legal
representatives or administrators, as applicable, an amount equal to the
installment of Executive's Base Salary set forth in Section 1.4 hereof for the
month in which Executive dies.  In addition, Executive's estate shall be
entitled to receive (i) any other amounts earned, accrued or owing but not yet
paid under Section 1 above and (ii) any other benefits in accordance with the
terms of any applicable plans and programs of the Company.  Otherwise, the
Company shall have no further liability or obligation under this Agreement to
Executive's executors, legal representatives, administrators, heirs or assigns
or any other person claiming under or through Executive.




5.3.      Cause.  NUSCO may terminate the Employment Term, at any time, for
"cause" upon written notice, in which event all payments under this Agreement
shall cease, except for Base Salary to the extent already accrued, and no Target
Benefit shall be due under the Supplemental Plan, but Executive shall remain
entitled to the Make-Whole Benefit under the Supplemental Plan, but only to the
extent not modified by the terms of this Agreement, and any other benefits in
accordance with the terms of any applicable plans and programs of the Company.
 For purposes of this Agreement, Executive's employment may be terminated for
"cause" if (i) Executive is convicted of a felony, (ii) in the reasonable
determination of the Board, Executive has (x) committed an act of fraud,
embezzlement, or theft in connection with Executive's duties in the course of
Executive's employment with the Company, (y) caused intentional, wrongful damage
to the property of the Company or intentionally and wrongfully disclosed
Confidential Information, or (z) engaged in gross misconduct or gross negligence
in the course of Executive's employment with the Company or (iii) Executive
materially breached Executive's obligations under this Agreement and shall not
have remedied such breach within 30 days after receiving written notice from the
Board specifying the details thereof.   For purposes of this Agreement, an act
or omission on the part of Executive shall be deemed "intentional" only if it
was not due primarily to an error in judgment or negligence and was done by
Executive not in good faith and without reasonable belief that the act or
omission was in the best interest of the Company.




5.4.      Termination Without Cause and Non-Renewal.




(a)     NUSCO may remove Executive, at any time, without cause from the position
in which Executive is employed hereunder (in which case the Employment Term
shall be deemed to have ended) upon not less than 60 days' prior written notice
to Executive; provided, however, that, in the event that such notice is given,
Executive shall be under no obligation to render any additional services to the
Company and, subject to the provisions of Section 3 hereof, shall be allowed to
seek other employment, and provided, further, that the Employment Term (and
NUSCO’s obligation to pay Base Salary) shall immediately end in the event
Executive commences other employment prior to the end of the 60 day notice
period.  Upon any such removal or if NUSCO informs Executive that the Agreement
will not be renewed after December 31, 2006 or at the end of any subsequent
renewal period, or if Executive’s responsibilities are significantly reduced as
the result of the sale or other disposition of NUEI and unrelated to a Change of
Control of Northeast Utilities, as set forth in Section 6 below, and Executive
elects to terminate his employment upon the sale or other disposition of NUEI
(“Constructive Termination”), Executive shall be entitled to receive, as
liquidated damages for the failure of the Company to continue to employ
Executive, only the amount due to Executive under the Company's then current
severance pay plan for employees.  No other payments or benefits shall be due
under this Agreement to Executive, but Executive shall be entitled to any other
benefits in accordance with the terms of any applicable plans and programs of
the Company.  Notwithstanding anything in this Agreement to the contrary, on or
after Executive attains age 65, no action by the Company shall be treated as a
removal from employment or non-renewal if on the effective date of such action
Executive satisfies all of the requirements for the executive or high
policy-making exception to applicable provisions of state and federal age
discrimination legislation.  




(b)     Notwithstanding the provisions of Section 5.4(a) (other than the last
sentence), in the event that Executive executes a written release upon such
removal,  non-renewal, or Constructive Termination, substantially in the form
attached hereto as Annex 1, (the "Release"), of any and all claims against the
Company and all related parties with respect to all matters arising out of
Executive's employment by the Company (other than any entitlements under the
terms of this Agreement or under any other plans or programs of the Company in
which Executive participated and under which Executive has accrued a benefit),
or the termination thereof, Executive shall be entitled to receive, in lieu of
the payment described in subsection (a) hereof, which Executive agrees to waive,




(i)     as liquidated damages for the failure of the Company to continue to
employ Executive, a single cash payment, within 30 days after the effective date
of the removal or non-renewal, equal to one times Executive's Base Compensation,
as defined in Section 6.1(a) below, which shall not constitute a "severance
benefit" to Executive for purposes of the Target Benefit under the Supplemental
Plan;




(ii)     for a period of two years following the end of the Employment Term,
Executive and Executive's spouse and dependents shall be eligible for a
continuation of those Benefit Coverages, as in effect at the time of such
termination or removal, and as the same may be changed from time to time, as if
Executive had been continued in employment during said period or to receive cash
in lieu of such benefits or premiums, as applicable, where such Benefit
Coverages may not be continued (or where such continuation would adversely
affect the tax status of the plan pursuant to which the Benefit Coverage is
provided) under applicable law or regulations;




(iii)     any other amounts earned, accrued or owing but not yet paid under
Section 1 above;




(iv)     any other benefits in accordance with the terms of any applicable plans
and programs of the Company and a payment equal to any unused vacation;




(v)     as additional consideration for the non-competition and non-solicitation
covenant contained in Section 3, a single cash payment, within 30 days after the
effective date of the removal or non-renewal, equal to Executive's Base
Compensation, as defined in Section 6.1(a) below, which shall not constitute a
"severance benefit" to Executive for purposes of the Target Benefit under the
Supplemental Plan;




(vi)    Under the Supplemental Plan, Executive shall be entitled to receive a
Target Benefit and a Make-Whole Benefit commencing on the first day of any month
following Executive's Termination, whether or not Executive has then satisfied
the requirements for early, normal or deferred retirement under, or is then
entitled to receive a vested benefit under, the Company's Retirement Plan, using
the Termination Date as the "date of retirement" contemplated by Section IV(b)
of the Supplemental Plan; Executive's years of service with the Company through
the 24th month following the Termination Date shall be taken into account in
determining the amount of the Target Benefit and the Make-Whole Benefit and 24
months shall be added to Executive's age for purposes of determining the
reduction in such Benefits, if any, to reflect early commencement, utilizing the
early commencement factor for Executive's age and years of service, each as so
modified, set forth in the Company's Retirement Plan as in effect on the
Termination Date or, if there is no such factor for Executive's age as so
modified as of the Termination Date, a full actuarial reduction for Executive's
age as so modified, as determined by the enrolled actuary for the Retirement
Plan; and




5.5.     Voluntary Termination.  Executive may voluntarily terminate the
Employment Term upon 30 days' prior written notice for any reason.  In such
event, after the effective date of such termination, no further payments shall
be due under this Agreement except that Executive shall be entitled to any
benefits due in accordance with the terms of any applicable plan and programs of
the Company.




6.         Payments Upon a Change in Control.




6.1.

Definitions.  For all purposes of this Section 6, the following terms shall have
the meanings specified in this Section 6.1 unless the context otherwise clearly
requires:




(a)      "Affiliate" shall mean an "affiliate" as defined in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.




(b)     "Base Compensation" shall mean, for a calendar year, Executive's
annualized Base Salary as would be reported for federal income tax purposes on
Form W-2 for such calendar year, together with any and all salary reduction
authorized amounts under any of the Company's benefit plans or programs for such
calendar year, and all short-term incentive compensation at the target level to
be paid to Executive in all employee capacities with the Company attributable to
such calendar year and taxable in the following calendar year.  "Base
Compensation" shall be the higher of (i) Base Compensation for the calendar year
in which occurs the Change of Control or, if no Change of Control occurs, the
calendar year in which occurs the involuntary termination; or (ii) Base
Compensation for the full calendar year immediately prior thereto.  "Base
Compensation" shall not include the value of any stock options, restricted
shares, performance units, or other elements of Long-Term Incentive Compensation
or any exercise thereunder.




(c)      "Change of Control" shall mean the happening of any of the following:




(i)     When any "person," as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the "Exchange Act"), other than the
Company, its Affiliates, or any Company or NU employee benefit plan (including
any trustee of such plan acting as trustee), is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of NU representing more than 20% of the combined
voting power of either (i) the then outstanding common shares of NU (the
"Outstanding Common Shares") or (ii) the then outstanding voting securities of
NU entitled to vote generally in the election of directors (the "Voting
Securities"); or




(ii)     Individuals who, as of the beginning of any twenty-four month period,
constitute the Trustees (the "Incumbent Trustees") cease for any reason to
constitute at least a majority of the Trustees or cease to be able to exercise
the powers of the majority of the Trustees, provided that any individual
becoming a trustee subsequent to the beginning of such period whose election or
nomination for election by NU’s shareholders was approved by a vote of at least
a majority of the trustees then comprising the Incumbent Trustees shall be
considered as though such individual were a member of the Incumbent Trustees,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Trustees of NU (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act); or




(iii)     Consummation by NU of a reorganization, merger or consolidation (a
"Business Combination"), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
beneficial owners of the Outstanding Common Shares and Voting Securities
immediately prior to such Business Combination do not, following consummation of
all transactions intended to constitute part of such Business Combination,
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation, business trust or other
entity resulting from or being the surviving entity in such Business Combination
in substantially the same proportion as their ownership immediately prior to
such Business Combination of the Outstanding Common Shares and Voting
Securities, as the case may be; or




(iv)     Consummation of a complete liquidation or dissolution of NU or sale or
other disposition of all or substantially all of the assets of NU other than to
a corporation, business trust or other entity with respect to which, following
consummation of all transactions intended to constitute part of such sale or
disposition, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, is then owned beneficially, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Common Shares and Voting Securities
immediately prior to such sale or disposition in substantially the same
proportion as their ownership of the Outstanding Common Shares and Voting
Securities, as the case may be, immediately prior to such sale or disposition.




(d)      "Termination Date" shall mean the date of receipt of a Notice of
Termination of this Agreement or any later date specified therein.




(e)       "Termination of Employment" shall mean the termination of Executive's
actual employment relationship with the Company, including a failure to renew
the Agreement after December 31, 2006 or at the end of any subsequent renewal
period, in either case occasioned by the Company's action.




(f)      "Termination upon a Change of Control" shall mean a Termination of
Employment during the period beginning on the earlier of (a) approval by the
shareholders of NU of a Change of Control or (b) consummation of a Change of
Control and, in either case, ending on the second anniversary of the
consummation of the transaction that constitutes the Change of Control (or if
such period started on shareholder approval and after such shareholder approval
the Trustees abandon the transaction, on the date the Trustees abandoned the
transaction) either:  




(i)      initiated by the Company for any reason other than Executive's (w)
disability, as described in Section 5.1 hereof, (x) death, (y) retirement on or
after attaining age 65, or (z) "cause," as defined in Section 5.3 hereof, or




(ii)      initiated by Executive (A) upon any failure of the Company materially
to comply with and satisfy any of the terms of this Agreement, including any
significant reduction by the Company of the authority, duties or
responsibilities of Executive, any reduction of Executive's compensation or
benefits as in effect immediately prior to the Change of Control, or the
assignment to Executive of duties which are materially inconsistent with the
duties of Executive's position as defined in Section 1.2 above, or (B) if
Executive is transferred, without Executive's written consent, to a location
that is more than 50 miles from Executive's principal place of business
immediately preceding such approval or consummation; provided, that the
imposition on Executive following a Change of Control of a limitation of
Executive’s scope of authority such that Executive’s responsibilities relate
primarily to a company or companies whose common equity is not publicly held
shall be considered a “significant reduction by the Company of the authority,
duties or responsibilities of Executive” for the purposes hereof.




Notwithstanding the foregoing, for purposes of this definition: (i) a
Termination of Employment which occurs prior to consummation of a Change of
Control shall not constitute a Termination upon a Change of Control, as
determined above, unless it is specifically approved by the Trustees in their
sole discretion; and (ii) a Termination initiated by Executive prior to
consummation of a Change of Control shall not constitute a Termination upon a
Change of Control if the failure, reduction, assignment or transfer is
determined by the Trustees to be unrelated to the impending Change of Control.  




6.2.       Notice of Termination.  Any Termination upon a Change of Control
shall be communicated by a Notice of Termination to the other party hereto given
in accordance with Section 10 hereof.  For purposes of this Agreement, a "Notice
of Termination" means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) briefly summarizes the
facts and circumstances deemed to provide a basis for a Termination of
Employment and the applicable provision hereof, and (iii) if the Termination
Date is other than the date of receipt of such notice, specifies the Termination
Date (which date shall not be more than 15 days after the giving of such
notice).




6.3.       Payments upon Termination.  Subject to the provisions of Sections 6.6
and 6.7 hereof, in the event of Executive's Termination upon a Change of
Control, the Company agrees (a) in the event Executive executes the Release
required by Section 5.4(b), to pay to Executive, in a single cash payment,
within thirty days after the Termination Date, two multiplied by Executive's
Base Compensation and, in addition, all amounts, benefits and Benefit Coverages
described in Section 5.4(b)(ii), (iii), (iv) and (v), provided that in (ii)
Benefit Coverages shall continue for three years instead of two, or (b) in the
event Executive fails or refuses to execute the Release required by Section
5.4(b), to pay to Executive, in a single cash payment, within thirty days after
the Termination Date, the amount due under Section 5.4(a) above and, in
addition, all other amounts and benefits described in Section 5.4(a).




6.4.       Supplemental Plan, Stock Option, Retiree Health Benefits, and Grants.
  Subject to the provisions of Sections 6.6 and 6.7 hereof, in the event of
Executive's Termination upon a Change of Control, and the execution of the
Release required by Section 5.4(b):




(a)     Under the Supplemental Plan, Executive shall be entitled to a Target
Benefit commencing as provided below, whether or not Executive has then
satisfied the requirements for early, normal or deferred retirement under, or is
then entitled to receive a vested benefit under the Company's Retirement Plan or
has attained age 60, using the Termination Date as the "date of retirement"
contemplated by Section IV(b) of the Supplemental Plan.  There shall be an
actuarial reduction in the event the Target Benefit commences prior to age 65,
if at the Termination Date Executive's attained age and service for retirement
benefit calculations do not total at least 85 years.  The actuarial reduction
shall be 2% for each year younger than age 65 to age 60, if applicable, 3% for
each year younger than age 60 to age 55 and 4% for each year younger than 55,
unless actuarial reduction factors more favorable to Executive are adopted in
the Retirement Plan, in which case those factors shall apply.  Executive's years
of service with the Company through the 36th month following the Termination
Date shall be taken into account in determining the amount of the Target Benefit
and 36 months shall be added to Executive's age for purposes of determining
Executive's eligibility for such Benefits and the actuarial reduction under the
Plan as modified herein.  Executive shall determine the form of payment in which
the Target Benefit shall be paid, in accordance with the terms of the
Supplemental Plan or may elect to receive a single sum payment equal to the then
actuarial present value (computed using the 1983 GAM (50%/Male/50%/Female)
Mortality Table and at an interest rate equal to the discount rate used in the
Retirement Plan's previous year's FASB 87 accounting) of the amount of the
Target Benefit as determined in accordance with the first three sentences of
this subsection (a).  Payment shall commence or be made within 30 days after the
Termination Date or on any date thereafter, as specified by Executive in a
written election.  Such election may be made at any time and amended at any time
but any election or amendment, other than one made within 30 days of the
Effective Date, shall be ineffective if made within six months prior to the
Termination Date.  In the absence of any election or determination provided for
herein, the terms of the Supplemental Plan shall govern the form and time of
payment.




(b)     Executive's age and years of service with the Company through the 36th
month following the Termination Date shall be taken into account in determining
Executive's eligibility for benefits, but not cost-sharing, under the Company's
retiree health plan.  For the purpose of determining such eligibility, a
Termination upon a Change of Control shall be considered to be an involuntary
termination.  




(c)     Unless the Compensation Committee of the Northeast Utilities Board of
Trustees is comprised of the same members as those on the Committee immediately
before the Change of Control and determines otherwise, (i) all stock option
grants previously granted to Executive, to the extent not already vested prior
to such occurrence, shall be fully vested and immediately exercisable as if
Executive had satisfied all requirements as to exercise, including the right of
exercise, where appropriate, within 36 months of such occurrence and, if the
Change of Control results in the Voting Securities of NU ceasing to be traded on
a national securities exchange or though the national market system of the
National Association of Securities Dealers Inc., the value of a share of stock
on the day the option is exercised shall be deemed to be the closing price on
the day such Voting Securities cease trading; and (ii) if NU is not the
surviving corporation (or survives only as a subsidiary of another corporation),
those portions of any such options that have not been exercised shall be assumed
by, or replaced with comparable options or rights by, the surviving corporation.
 Notwithstanding the foregoing, such Committee (if comprised of the same members
as those on the Committee immediately before the Change of Control) may require
Executive to surrender the remainder of any or all such options, in each case in
exchange for a payment by the Company, in cash or common shares as determined by
the Committee, in an amount equal to the amount by which the then fair market
value of the common shares subject to such option exceeds the exercise price per
share of such option, or, after giving Executive an opportunity to exercise such
option, terminate the option at such time as the Committee deems appropriate.




6.5.      Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or
limit Executive's continuing or future participation in or rights under any
benefit, bonus, incentive or other plan or program provided by the Company and
for which Executive may qualify; provided, however, that if Executive becomes
entitled to and receives all of the payments provided for in this Agreement,
Executive hereby waives Executive's right to receive payments under any
severance plan or similar program applicable to all employees of the Company.




6.6.      Certain Increase in Payments.




(a)      Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the "Payment"), would constitute an "excess parachute payment" within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the "Code"), Executive shall be paid an additional amount (the "Gross-Up
Payment") such that the net amount retained by Executive after deduction of any
excise tax imposed under Section 4999 of the Code, and any federal, state and
local income and employment tax and excise tax imposed upon the Gross-Up Payment
shall be equal to the Payment.  For purposes of determining the amount of the
Gross-Up Payment, Executive shall be deemed to pay federal income tax and
employment taxes at the highest marginal rate of federal income and employment
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of Executive's residence on the Termination Date, net of the
maximum reduction in federal income taxes that may be obtained from the
deduction of such state and local taxes.




(b)      All determinations to be made under this Section 6 shall be made by the
Company's independent public accountant immediately prior to the Change of
Control (the "Accounting Firm"), which firm shall provide its determinations and
any supporting calculations both to the Company and Executive within 10 days of
the Termination Date.  Any such determination by the Accounting Firm shall be
binding upon the Company and Executive.  Within five days after the Accounting
Firm's determination, the Company shall pay (or cause to be paid) or distribute
(or cause to be distributed) to or for the benefit of Executive such amounts as
are then due to Executive under this Agreement.  




(c)      In the event that upon any audit by the Internal Revenue Service, or by
a state or local taxing authority, of the Payment or Gross-Up Payment, a change
is finally determined to be required in the amount of taxes paid by Executive,
appropriate adjustments shall be made under this Agreement such that the net
amount which is payable to Executive after taking into account the provisions of
Section 4999 of the Code shall reflect the intent of the parties as expressed in
subsection (a) above, in the manner determined by the Accounting Firm.




(d)      All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in subsections (b) and (c) above shall be borne
solely by the Company.  The Company agrees to indemnify and hold harmless the
Accounting Firm of and from any and all claims, damages and expenses resulting
from or relating to its determinations pursuant to subsections (b) and (c)
above, except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of the Accounting Firm.




6.7       Changes to Sections 6.3 and 6.4.  The payments, benefits and other
compensation provided under Sections 6.3 and 6.4 may be revised, in the sole
discretion of the Board, after the expiration of two years following written
notice to Executive of the Board's intention to do so and the changes to be
made; provided, however, that no revision may be made that would reduce the
payments, benefits and other compensation below those provided under Section 5.4
in the event Executive's employment is terminated without cause or this
Agreement is not renewed; and provided, further, that no such notice may be
given and no such revision may become effective following a Change of Control.
 Notice under this Section 6.7 shall not constitute a non-renewal or removal of
Executive, nor shall any such actual revision be grounds for a determination
that this Agreement is not being renewed or that Executive has been removed, for
purposes of Section 5.4.




7.        Survivorship.  The respective rights and obligations of the parties
under this Agreement shall survive any termination of Executive's employment to
the extent necessary to the intended preservation of such rights and
obligations.




8.       Mitigation.  Executive shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise and there shall be no offset against amounts due
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that Executive may obtain.




9.       Arbitration; Expenses.  In the event of any dispute under the
provisions of this Agreement other than a dispute in which the primary relief
sought is an equitable remedy such as an injunction, the parties shall be
required to have the dispute, controversy or claim settled by arbitration in the
City of Hartford, Connecticut in accordance with National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association, before a panel of three arbitrators, two of whom shall be selected
by the Company and Executive, respectively, and the third of whom shall be
selected by the other two arbitrators.  Any award entered by the arbitrators
shall be final, binding and nonappealable (except as provided in Section 52-418
of the Connecticut General Statutes) and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction.  This arbitration provision shall be specifically enforceable.
 The arbitrators shall have no authority to modify any provision of this
Agreement or to award a remedy for a dispute involving this Agreement other than
a benefit specifically provided under or by virtue of the Agreement.  If
Executive prevails on any material issue which is the subject of such
arbitration or lawsuit, the Company shall be responsible for all of the fees of
the American Arbitration Association and the arbitrators and any expenses
relating to the conduct of the arbitration (including the Company's and
Executive's reasonable attorneys' fees and expenses).  Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys' fees and expenses) and shall share
the fees of the American Arbitration Association.




10.       Notices.  All notices and other communications required or permitted
under this Agreement or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand delivered or mailed
by registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):




If to the Company, to:




Northeast Utilities Service Company

P.O. Box 270 Hartford, CT 06141-0270

Attention: Senior Vice President, Secretary and General Counsel




If to Executive, to:




Lawrence E. De Simone

3610 W. Chew Street

Allentown, PA 18104




or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.




11.        Contents of Agreement; Amendment and Assignment.




(a)      This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
Board and executed on its behalf by a duly authorized officer and by Executive.
 




(b)      All of the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that the duties and responsibilities of Executive under
this Agreement are of a personal nature and shall not be assignable or delegable
in whole or in part by Executive.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, by agreement in form and substance satisfactory to Executive, expressly
to assume and agree to perform this Agreement in the same manner and to the
extent the Company would be required to perform if no such succession had taken
place.




12.       Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.  If any provision is held void, invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstances.




13.       Remedies Cumulative; No Waiver.  No remedy conferred upon a party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity.  No delay or omission by a party in exercising any right, remedy or
power under this Agreement or existing at law or in equity shall be construed as
a waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.




14.       Beneficiaries/References.  Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive's death by giving the Company written notice
thereof.  In the event of Executive's death or a judicial determination of
Executive's incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive's beneficiary, estate or other
legal representative.




15.       Miscellaneous.  All section headings used in this Agreement are for
convenience only.  This Agreement may be executed in counterparts, each of which
is an original.  It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.




16.       Withholding.  The Company may withhold from any payments under this
Agreement all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation.  Executive
shall bear all expense of, and be solely responsible for, all federal, state and
local taxes due with respect to any payment received under this Agreement.




17.       Governing Law.  This Agreement shall be governed by and interpreted
under the laws of the State of Connecticut without giving effect to any conflict
of laws provisions.




18.       Adoption by Affiliates; Obligations.  The obligations under this
Agreement shall, in the first instance, be paid and satisfied by NUSCO;
provided, however, that NUSCO will use its best efforts to cause NU and each
unregulated entity in which NU (or its successors or assigns) now or hereafter
holds, directly or indirectly, more than a 50 percent voting interest to approve
and adopt this Agreement and, by such approval and adoption, to be bound by the
terms hereof as though a signatory hereto.  If NUSCO shall be dissolved or for
any other reason shall fail to pay and satisfy the obligations, each individual
such unregulated entity thereafter shall be jointly and severally liable to pay
and satisfy the obligations to Executive.  Any provisions of this Agreement to
the contrary notwithstanding, this Agreement shall neither apply to, nor be
adopted by, The Connecticut Light and Power Company, Yankee Gas Services
Company, Western Massachusetts Electric Company or Public Service Company of New
Hampshire (collectively the “regulated entities”) nor shall the regulated
entities be jointly or severally liable to Executive for any obligations
hereunder.




19.       Establishment of Trust.  The Company may establish an irrevocable
trust fund pursuant to a trust agreement to hold assets to satisfy any of its
obligations under this Agreement.  Funding of such trust fund shall be subject
to the Board's discretion, as set forth in the agreement pursuant to which the
fund will be established.




IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.




LAWRENCE E. DE SIMONE

NORTHEAST UTILITIES SERVICE COMPANY

  

/s/

Lawrence E. DeSimone

By /s/

Gregory B. Butler

Date:

November 10, 2004

Its   

Senior VP, Secretary and General Counsel

 

Date:

November 10, 2004






